DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.

	The following NON-FINAL Office Action is in response to Applicant’s communication on 06/29/2021 regarding application 16/376,128. 

Status of Claims
	Claim(s) 7, 14, and 19-20 are cancelled. Claim(s) 1-6, 8-13, 15-18 and 21-22 are currently pending and are rejected as follows.

Response to Arguments – 101 Rejection
	Applicant’s arguments in regards to the previously applied 101 rejection and in view of applicant’s amendments have been fully considered and are deemed persuasive.
	Examiner therefore withdraws the previously applied 101 rejection.
Response to Amendments – 103 Rejection
	Applicant’s arguments in regards the previously applied prior art rejection are rendered moot in view of the newly applied rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6, 8-13, 15-18, and 21-22 is/are rejected as being unpatentable over Boyle (US 2012/0232926 A1) in view of Schuck (US 2017/0185721 A1), Haddick (US 2017/0185721 A1), and Rosenblatt (US 2013/0093829 A1)

Claim(s) 1, 11, and 17 –
	Boyle teaches the following limitations:
A computer program product comprising a computer readable storage medium having program instructions embodied therewith the program instructions executable by a computer processor to cause the computer processor to perform a method comprising. (Boyle: Paragraph 50, " ... computer program product including computer-executable instructions embodied upon a tangible computer readable medium, wherein the computer-executable instructions, when executed by a suitable computer, cause the computer to implement a method, or to embody a system or apparatus, in accordance with the invention.")
A processor communicatively coupled to a memory, the processor configured to (Boyle: Paragraph 26, "one or more processors,"; Paragraph 64, " ... associated with random access memory ... ")
Receiving, by a processor, facility data comprising historical facility data and current facility data (Boyle: Paragraph 11, "extracting from the database historical patient demand data ... "; Paragraph 78, "Current data may be gathered using existing medical facility information systems ... ")
Determining, based on the facility data and the demand data and using cognitive computing techniques, projected resource demand (Boyle: Paragraph 67, " ... 
Boyle teaches a method for predicting future resource demand, however, it does not explicitly disclose methods of visualizations. Schuck teaches the following:
Generating a visual representation of a facility, the visual representation of the facility comprising available resources and resource demand associated with a specified time, wherein the available resources are rendered according to a first visual style (Schuck: Paragraph 43, " ... utilization visualization app ... to processing real-time and historical facility data, and generating graphical user interfaces ... provide users such as hospital administrators and other personnel a graphical view of the utilization of various .... ")
Determining resource availability modifications based on the available resources and the projected resource demand; and (Schuck: Paragraph 58, " ... data derived from historical data such as trends, patterns, and correlative relationships ... patient medical records ... patient bed assignments, bed availability ... ")
generating, within the visual representation of the facility, a visual representation of the resource availability modifications associated with the specified time, wherein the resource availability modifications define suggested changes to modify the available resources and the suggested changes to modify the available resources are rendered for display according to a second visual style within the visual representation of the facility ... (Schuck: Paragraph 72, " ... depictions of flow based on width ... depictions of patient flow maybe displayed in interface based on any number of visual attributes ... ")

... wherein the processor is configured to use virtual reality or augmented reality to generate the suggested changes of the available resources for display within the visual representation of the facility, the virtual reality or the augmented reality being generated using a three-dimensional representation. (Haddick: Paragraph 7, "In embodiments, the eyepiece may include an internal software application running on an integrated multimedia computing facility that has been adapted for 3D augmented reality (AR) content display and interaction with the eyepiece. 3D AR software applications may be developed in conjunction with mobile applications and provided through application store(s), or as stand-alone applications specifically targeting the eyepiece as the end-use platform and through a dedicated 3D AR eyepiece store"; Paragraph 332, "Communications from the eyepiece may include communication links for special purposes. For instance, an ultra-wide bandwidth communications link may be utilized when sending and/or receiving large volumes of data in a short amount of time. In another instance, a near-field communications (NFC) link may be used with very limited transmission range in order to post information to transmit to personnel when they are very near, such as for tactical reasons, for local directions, for warnings, and the like."; Paragraph 779, "The eyepiece may suggest maneuvers for the pilot to preform based on the surrounding environment, potential threats and the like.")

Wherein the processor is configured to display wards within the visual representation of the facility using a symbolic representation indicative of which ones of the wards meet a threshold, the symbolic representation further indicative of virtual content configurable by a user, wherein the visual representation of the facility comprises a three-dimensional representation of the facility of the facility for display and manipulation by a computing device, and wherein a view of the three-dimensional representation is configured to be modified by the user of the computing device to view different potions oft eh three-dimensional representation of the facility. (Rosenblatt: Paragraph 214, “medical device environment 802, augmenting a view within the procedure environment 104 with an augmented reality facility and providing control of the augmented reality facility from the medical device environment 802. In some embodiments, the practitioner host 132 may be located in the medical device environment 802, which is a remote environment from the procedure environment 104.”: Paragraph 218, “real-time display variant of the procedure instruction system 102 in a procedure environment (e.g. a surgical procedure) is depicted…”; Paragraph 275, “include augmented reality of the surgery that may include projected a holography/overlay element, a virtual reality display where representative can manipulate presentation materials in space from a remote location, eye ware-style interface (e.g. Google Glass) and the like…”)



Claim(s) 2, and 12 – 
	Boyle in view of Schuck, Haddick, and Rosenblatt teach the limitations of claims 1, and 11 .
Boyle further discloses the following:
Wherein the facility data comprises data representative of the available resources and resource demand (Boyle: Paragraph: 95, " ... could assist with assigning appropriate wards or staff resources ... "; Paragraph 96, " ... analysis of the data 

Claim(s) 3, and 13 –
	Boyle in view of Schuck, Haddick, and Rosenblatt teach the limitations of claims 1-2, and 11-12.
Boyle further discloses the following:
Wherein the available resources comprise at least one of hospital beds, operation rooms, surgical equipment, doctors, nurses, medication and medical supplies. (Boyle: " ... analysis of the data identified in the days of the week represent higher ED workloads and hospital bed demand ... ")

Claim 4 –
	Boyle in view of Schuck, Haddick, and Rosenblatt teach the limitations of claims 1
Boyle further discloses the following:
Wherein the demand data comprises at least one of social media data, weather data, and deployed ambulance data (Boyle: Paragraph 5," ... focused upon predicting whether or not emergency department overcrowding will occur during a specified time ... likelihood of ambulance diversion ... ")

Claim 6-
	Boyle in view of Schuck, Haddick, and Rosenblatt teach the limitations of claims 1
Boyle further discloses the following:
Wherein the projected resource demand comprises the predicted demand for the available resources in relation to one or more a future time periods (Boyle: Paragraph 18, " ... second distinguishing characteristic is a predetermined time period surrounding the date on which the specified time period occurs ... "; Paragraph 43, " ... predicted patient demand for one or more future time periods ... ")

Claim 8 –
	Boyle in view of Schuck, Haddick, and Rosenblatt teach the limitations of claims 1
Boyle further discloses the following:
Wherein determining the projected resource demand using cognitive computing techniques comprises using one or more of statistical models and supervised machine learning to predict future demand based on the historical facility data and current facility data. (Boyle: Paragraph 85, " ... validation of the models was undertaken using appropriate statistical techniques to establish the performance on samples of actual admissions ... ")

Claim(s) 9, and 16 –
	Boyle in view of Schuck, Haddick, and Rosenblatt teach the limitations of claims 1 and 11
Boyle in view of Schuck does not teach the following however, Haddick teaches the following: 
Wherein the first visual style comprises an opaque image, whereas the second visual style comprises a semi-transparent image. (Haddick: Paragraph 151, "In embodiments, either lenses 104 are see-through or translucent while in other embodiments only one lens 104 is translucent while the other is opaque or missing. In embodiments, more than one projector 108 may be included in the eyepiece 100."; Paragraph 715, "command and/or control modes and interfaces in which inputs can be reflected may include a graphical user interface (GUI), auditory command interface, clickable icons, navigable lists, virtual reality interface, augmented reality interface, heads-up display, semi-opaque display, 3D navigation interface, command line, virtual touch screen, robot control interface, typing ... ")

Boyle teaches a method of predicting future patient demands. Schuck teaches a method of re-time and historical data and generation of predictive graphical user interfaces. Haddick teaches an augmented reality device and display. At the time of Applicant's filed invention it would have been obvious to one of ordinary skill in the art to combine the methods of Boyle in view of Schuck with the teachings of Haddick as taught by Haddick (Haddick: Paragraph 550, 
" ... incumbent upon efficient information management.")

Claim 10 –
	Boyle in view of Schuck, Haddick, and Rosenblatt teach the limitations of claims 1
Boyle further discloses the following:
Modifying at least one of the visual representation of the available resources, resource demand and resource availability modifications to represent data associated with a different specified time. (Boyle: Paragraph 34, "includes an input interface ... "; Paragraph 35, " ... updates including recent patient demand data ... "; Paragraph 36, " ... adding the recent patient demand data to the historical data contained ... ")
Boyle does not teach the following, however, Schuck teaches the following:
Receiving a user input indicative of a different specified time; and (Schuck: Paragraph 77, " ... may receive input from user moving slider to select a requested time for display ... ")

Boyle teaches a method of predicting future patient demands. Schuck teaches a method of re-time and historical data and generation of predictive graphical user interfaces. Haddick teaches an augmented reality device and display. At the time of applicant's filed invention, it would have been obvious to one of ordinary skill in the art to combine the method of Boyle with the teachings of Schuck , as taught by Schuck (Schuck: Paragraph 5, "In view of the problems facing hospitals and other health care facilities, improved systems and methods for understanding facility utilization are needed.").

Claim 15 –
	Boyle in view of Schuck, Haddick, and Rosenblatt teach the limitations of claim 11
Boyle in view of Schuck does not teach the following however, Haddick teaches the following: 
The computing device is one of a desktop computer, a laptop, a tablet, a virtual reality device or an augmented reality device. (Haddick: Paragraph 6, "The present disclosure relates to an augmented reality eyepiece, associated control technologies, and applications for use, and more specifically to software applications running on the eyepiece.")

Boyle teaches a method of predicting future patient demands. Schuck teaches a method of re-time and historical data and generation of predictive graphical user interfaces. Haddick teaches an augmented reality device and display. At the time of Applicant's filed invention it would have been obvious to one of ordinary skill in the art to combine the methods of Boyle in view of Schuck with the teachings of Haddick as taught by Haddick (Haddick: Paragraph 550, 
" ... incumbent upon efficient information management.")

Claim 18 –
	Boyle in view of Schuck, Haddick, and Rosenblatt teach the limitations of claim 17
	Boyle in view of Schuck does not teach the following however, Haddick teaches the following:
The visual representation of the facility comprises the three-dimensional representation of the facility for display and manipulation by a computing device (Haddick: Paragraph 346, "Three-dimensional viewing is also possible in an additional embodiment that incorporates a 3D projector. Two stacked picoprojectors (not shown) may be used to create the three dimensional image output."; Paragraph 465, "Using the haptic controls or other control discussed 
Wherein a view of the three-dimensional representation is configured to be modified by a user of the computing device to view different portions of the three-dimensional representation of the facility (Haddick: Paragraph 402, "Hand motions may also be used to manipulate objects displayed on the inside of the translucent lens, such as moving an object, rotating an object, deleting an object, opening-closing a screen or window in the image, and the like. Although hand motions have been used in the preceding examples, any portion of the body or object held or worn by the wearer may also be utilized for gesture recognition by the eyepiece."; Paragraph 501, "use of game controllers, one or more touch screens, or any of the control techniques described herein which may allow the user to navigate, manipulate, and interact with the 3D environment.")

Boyle teaches a method of predicting future patient demands. Schuck teaches a method of re-time and historical data and generation of predictive graphical user interfaces. Haddick teaches an augmented reality device and display. At the time of Applicant's filed invention it would have been obvious to one of ordinary skill in the art to combine the methods of Boyle in view of Schuck with the teachings of Haddick as taught by Haddick (Haddick: Paragraph 550, 
" ... incumbent upon efficient information management.")

Claim 21 –
	Boyle in view of Schuck, Haddick, and Rosenblatt teach the limitations of claim 1.
	Boyle further teaches the following:
…the one or more sensors further being used to determine the demand data and the projected resource demand. (Boyle: Paragraph 34, “and the program instructions further cause the processor(s) to execute the steps of…”; Paragraph 35, “receiving, via the input interface, updates including recent patient demand data; and…”)
Boyle in view of Schuck, Haddick does not disclose the following, however, Rosenblatt discloses the following:
Wherein the processor is configured to communicate with one or more sensors positions within the facility to generate the visual representation of the facility… (Rosenblatt: Paragraph 248, “branched guidance may include providing video and/or animation preview to the user such that the user may choose an appropriate branch, or so that an appropriate branch may be provided to a user based on information, such as information collected during a procedure (e.g., patient data), sensor information, information about the device, information about the duration of steps taken so far, input from the remote specialist, or the like. Further, the device may provide suggestion(s) to the user (e.g., host practitioner) regarding the applicable branch.”)



Claim 22 –
	Boyle in view of Schuck, Haddick, and Rosenblatt teach the limitations of claim 1.
Boyle in view of Schuck, Haddick does not disclose the following, however, Rosenblatt discloses the following:
The processor is configured to use one or more sensors in to make real-time observation of a medical procedure; and (Rosenblatt: Paragraph 99, “The availability of rich, real-time Point Of Care (POC) analytics from a potentially 
In response to the real-time observation, the processor is configured to cause modifications to a procedural plan for the medical procedure such that the procedural plan comprises a visualization of virtual execution according to modifications. (Rosenblatt: Paragraph 105, “recalling a sequence of steps, or the optimal sequence of steps to perform a procedure, such as a medical or surgical procedure. In embodiments, the device may comprise one or more of several possible configurations which may comprise a tower having a central unit, such as a computer, a flat screen monitor, speakers for narration of steps and the like. In embodiments, the device may comprise a remote controlled by the user or others to advance to the next step or go to previous steps, and the like.”; Paragraph 107, “the step-by-step navigation through the steps required to complete a procedure may include optional steps that may be, for example, modified, reordered, and/or deleted. In another embodiment, the step-by-step navigation through the steps required to complete a procedure may be modified by permitting the practitioner host to insert one or more additional steps…”; Paragraph 205, “the guidance 


Boyle teaches a method of predicting future patient demands. Schuck teaches a method of re-time and historical data and generation of predictive graphical user interfaces. Haddick teaches an augmented reality device and display. Rosenblatt teaches a method for the utilization of a manipulatable 3D augmented reality display for the use in a hospital setting. At the time of applicant's filed invention, it would have been obvious to one of ordinary skill in the art to combine the method of Boyle with the teachings of Schuck , as taught by Schuck (Schuck: Paragraph 5, "In view of the problems facing hospitals and other health care facilities, improved systems and methods for understanding facility utilization are needed."). It would have also been obvious to one of ordinary skill in the art to combine the methods of Boyle in view of Schuck with the teachings of Haddick as taught by Haddick (Haddick: Paragraph 550, " ... incumbent upon efficient information management."). It further would have been obvious to one of ordinary skill in the art to combine the methods of Boyle in view of Schuck and Haddick with the teachings of Rosenblatt as taught by Rosenblatt (Rosenblatt: Paragraph 305, “Use scenarios and applications associated with a procedure instruction system as described herein may further include tracking and analysis of activities to enable improvement of a medical procedure.”)


	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 2012/0232926 Al) in view of Schuck (US 2017 /0185721 Al), and further in view of Haddick (US 2012/0249797 Al), Rosenblatt (US 2013/0093829 A1), and Hutton (US 2012/0182245 Al).

Claim 5 –
	Boyle in view of Schuck, Haddick, and Rosenblatt teach the limitations of claims 1 and 4.
Boyle in view of Schuck, Haddick, and Rosenblatt, however, Hutton discloses the limitations below:
Wherein deployed ambulance data comprises a GPS location and a patient diagnosis of one or more deployed ambulances. (Hutton: Paragraph 75, " ... ambulance ... in which case information regarding demographic record can be received and transmitted to and from other optional parts of the system during transit ... clinical and diagnosis computer. .. such as times and locations ... GPS ... ")

Boyle teaches a method of predicting future patient demands. Schuck teaches a method of re-time and historical data and generation of predictive graphical user interfaces. Haddick teaches an augmented reality device and display. Rosenblatt teaches a method for the utilization of a manipulatable 3D augmented reality display for the use in a hospital setting. Hutton teaches a method of using touch screen devices for emergency response. At the time of applicant's filed invention, it would have been obvious to one of ordinary skill in the art to combine the methods of Boyle in view of Schuck, Haddick, and Rosenblatt with the teachings of Hutton as taught by Hutton (Hutton: Paragraph 8, " ... medical crew evaluations and areas for improvement can be compared to known benchmarks after statistics on past service become widely available ... ")
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clark (US 2019/0189259)
Sahu (US 2021/0124465 A1)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407.  The examiner can normally be reached on Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624